Matter of Volz (2018 NY Slip Op 05265)





Matter of Volz


2018 NY Slip Op 05265


Decided on July 12, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 12, 2018

[*1]In the Matter of GERHARD FERDINAND VOLZ, an Attorney. 
(Attorney Registration No. 2410017)

Calendar Date: July 2, 2018

Before: McCarthy, J.P., Clark, Mulvey, Rumsey and Pritzker, JJ.


Gerhard Ferdinand Volz, Erlangen, Germany, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Gerhard Ferdinand Volz was admitted to practice by this Court in 1991 and lists a business address in Erlangen, Germany with the Office of Court Administration. Volz now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Volz's application.
Upon reading Volz's affidavit sworn to May 24, 2018 and filed June 13, 2018, and upon reading the June 25, 2018 correspondence in response by the Chief Attorney for the Attorney Grievance Committee, and having determined that Volz is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
McCarthy, J.P., Clark, Mulvey, Rumsey and Pritzker, JJ., concur.
ORDERED that Gerhard Ferdinand Volz's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Gerhard Ferdinand Volz's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § [*2]1240.22 [b]); and it is further
ORDERED that Gerhard Ferdinand Volz is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Volz is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Gerhard Ferdinand Volz shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.